Resettled order and judgment, Supreme Court, New York County (Melvin L. Schweitzer, J.), entered December 1, 2011, specifying the principal amount awarded and adding prejudg*444ment interest to the principal amount, and order, same court and Justice, entered September 7, 2011, which granted plaintiffs tenants’ motion for partial summary judgment with respect to their claim for certain revenue sharing proceeds owed by defendant landlord, unanimously affirmed, with costs.
The court properly granted plaintiffs’ motion for partial summary judgment and issued a resettled order and judgment awarding plaintiff a specified amount, including prejudgment interest (see Trans World Maintenance Servs. v Luna Park Hous. Corp., 157 AD2d 586 [1st Dept 1990]). Giving proper effect to terms of the parties’ lease precludes defendant from withholding the revenue sharing proceeds admittedly owed to plaintiffs for the purpose of applying those proceeds to offset the repair expenditures defendant purportedly made as a result of plaintiffs’ alleged default on their obligation to make repairs and renovations to the building. Concur—Tom, J.P., Andrias, Freedman, Román and Gische, JJ.